department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a wta-n-110406-00 uilc internal_revenue_service national_office service_center advice memorandum for southwest associate district_counsel cc wr swd lv from assistant chief_counsel field service cc dom fs subject treatment of community_income this responds to your request for advice dated date in connection with the application of the burden_of_proof to sec_66 cases issue sec_1 is a married filing separate_return that reflects a community split of income presumptively correct does the service have to establish that sec_66 applies where sec_66 is asserted should it be clearly reflected in the notice_of_deficiency conclusion sec_1 taxpayers domiciled in community_property states have an undivided one-half interest in the entire community so they ordinarily must either file jointly or file married filing separate tax returns that reflect one-half of the total community_income and expenses therefore a married filing separate_return that reflects a community split of income is presumptively correct the service must establish facts and admissible evidence to demonstrate that sec_66 applies wta-n-110406-00 the government bears the burden_of_proof where the notice_of_deficiency fails to raise sec_66 because new facts and evidence are needed to address this exception to normal community_property rules therefore where sec_66 is asserted it must be clearly reflected in the notice_of_deficiency facts the service has been disallowing married filing separate hereinafter referred to as mfs returns which report percent of total community_income and expenses hereinafter referred to as a community split return unless the taxpayer is able to establish an affirmative right to a community split however a mfs return reflecting a community split is presumptively correct and the burden is upon the government to establish otherwise problems with mfs returns often arise in but are not limited to situations involving separations and pending divorces in most community_property states community_property_laws still apply in these situations one spouse usually the one who has earned little income will file a timely single or mfs return and report percent of his her wages ignoring state community_property_laws the other spouse usually a high income earner will file a mfs return reflecting a percent split of total community_income and expenses sometimes the spouses are still married but one spouse has filed a mfs return reporting only percent of his her wages the second spouse is a nonfiler who subsequently files an untimely mfs return reflecting a community split because the three year statute on assessment for the return filed by the first spouse has or is about to expire this leaves the service in a whipsaw situation we note that while the six year statute for assessment frequently applies in these situations the examination_division has not been asserting this in the type of situations discussed above the examination_division has often disallowed the community split reflected on one spouse’s return unless the taxpayer can affirmatively establish a right to a community split the taxpayer has frequently been required to prove that sec_66 setting forth an exception to normal community_property rules is not applicable in his her case a typical example of this is reflected in a letter issued by a service_center that handles many of the community_property states a taxpayer who had filed a mfs return reflecting a community split of income earned prior to a divorce was informed that in order to claim a community_property split you must provide verification that you informed your ex-spouse of the decision to file a community split return before the due_date of the return this can be in the form of a notarized letter from your ex-spouse or a copy of the divorce decree with the stipulation of a community_property filing for the tax_year at issue wta-n-110406-00 law sec_66 of the code provides that the secretary may disregard community_property_laws where the spouse is not notified of community_income it requires that the taxpayer act as if he she was solely entitled to such income and further requires that the taxpayer fail to notify his her spouse of such income before the due_date including extensions for filing the return for the taxable_year in which the income was derived of the nature and amount of such income discussion married taxpayers have two choices pertaining to their filing_status on federal_income_tax returns they can file their taxes jointly or they can file separate returns with respect to married couples filing jointly taxpayers in both common_law states and in community_property states are treated alike the total income of the spouses is combined and both spouses are held jointly and severally liable for any_tax liability arising from a jointly filed return sec_6013 treatment of spouses electing to file separately varies depending on whether the couple lives in a common_law property state or in a community_property_state in a common_law property state spouses who elect to file separately are only responsible for reporting and paying the taxes on their individual income in a community_property_state where spouses file separately the income of both spouses must be combined and split between the spouses for tax reporting and payment purposes the tax consequences flowing from state community_property_laws were not determined statutorily but were determined many decades ago by the supreme court of the united_states as well as the various circuit courts 282_us_101 washington 282_us_118 arizona 282_us_122 texas 282_us_127 louisiana 282_us_792 california based on the determination that married taxpayers domiciled in these community_property states have an undivided one-half interest in the entire community it has long been the law that such taxpayers must file either joint tax returns or mfs tax returns which reflect one-half of total community_income and expenses 403_us_190 mischel v commissioner tcmemo_1997_350 112_tc_183 the supreme court stated that this is not only a right but an obligation regardless of which spouse earned the community_income 282_us_792 wta-n-110406-00 while there are situations in each state where normal community_property_laws do not apply a strong presumption exists that all income earned during marriage is community_income 181_f3d_1002 9th cir nevada 680_f2d_1268 9th cir arizona 112_tc_183 community_property states generally wilcox v commissioner tcmemo_1992_434 aff’d aftr2d ria 10th cir new mexico dooley v commissioner tcmemo_1992_39 louisiana schmidt v commissioner tcmemo_1981_38 texas forbush v commissioner tcmemo_1979_214 idaho webb v commissioner tcmemo_1996_550 california the burden_of_proof is on the party attempting to rebut this presumption and establish that normal community_property_laws do not apply id in a majority of community_property states evidence must be clear_and_convincing to rebut the community presumption hardy supra 491_f2d_436 9th cir washington 680_f2d_1268 9th cir arizona in an effort to protect the non-earning spouse who must report the earner spouse’s income on his or her income_tax returns in community_property states congress enacted sec_66 sec_66 sets out three situations where state community_property_laws will be ignored when determining federal tax_liability the second situation as set out in sec_66 occurs where a taxpayer acted as if she he was solely entitled to community_income and failed to notify his her spouse of the nature or amount of this income prior to the due_date of the tax_return the purpose of sec_66is to prevent unjust enrichment where a taxpayer fails to treat income as a community asset ie fails to share such income with spouse and children but then attempts to claim the tax_benefit connected with community_income drummer v commissioner tcmemo_1994_214 aff’d without published opinion 68_f3d_472 5th cir this provision can be used only by the government in order to disallow the benefits of community_property_laws to a taxpayer under certain prescribed conditions hardy v commissioner tcmemo_1997_97 aff'd 181_f3d_1002 9th cir when asserted it is an exception to normal community_property rules this statute does not impose an affirmative burden on taxpayers to establish that sec_66 does not apply rather the service must develop facts and admissible evidence establishing that it does 112_tc_183 mischel v commissioner tcmemo_1997_350 sanders v commissioner tcmemo_1986_26 aff’d 812_f2d_715 9th cir additionally the government bears the burden_of_proof where the notice_of_deficiency fails to raise sec_66 because new facts and evidence are needed wta-n-110406-00 to address this exception to normal community_property rules shea supra layton v commissioner tcmemo_1999_218 in mischel supra the service issued a notice_of_deficiency to an arizona taxpayer which ignored the application of state community_property_laws the court noted and raised this omission on its own initiative in holding that the taxpayer was liable for taxes only on his one-half community_property interest the court stated that sec_66 was not applicable because at trial the service was unable to offer any persuasive reason why it was attempting to disregard the community_property_laws of the state of arizona similarly in 112_tc_183 a full tax_court decision the service again issued a notice_of_deficiency which ignored california community_property_laws and failed to reference sec_66 as a basis for this treatment the court noted that whether respondent may apply sec_66 and disregard community_property law in determining petitioner’s income requires evidence of whether petitioner acted as if he were solely entitled to the income and whether he failed to notify his wife of the nature and amount of that income the court would not apply sec_66 where the government’s evidence established only that the taxpayer’s wife had little involvement in his business and that such business income was underreported holding that there is no factual basis to justify the government’s invocation of sec_66 in summary it is prudent and appropriate for the examination_division to raise sec_66 as well as sec_66 and any applicable state law exceptions to community_property rules when a mfs return reflecting a community split is filed particularly when a potential whipsaw situation exists however the examination_division must be careful to apply the correct burden_of_proof the examination_division has been placing the burden_of_proof upon the taxpayer to establish that sec_66 does not apply however a community split return is presumptively correct thus before the service determines that sec_66 applies the examination_division must develop evidence that supports this determination in the absence of such facts a community split return should be allowed even where the return filed by the taxpayer’s spouse does not reflect a community split where sec_66 is asserted it must be clearly reflected in the notice_of_deficiency also court proceedings arising in connection with examinations commencing after date are subject_to the change in the burden_of_proof rules enacted by the restructuring and reform act of hereinafter referred to as rra rra provides that the secretary has the burden_of_proof in any court_proceeding with respect to a factual issue if the taxpayer produces credible_evidence with respect to the factual issue relevant to ascertaining the taxpayer’s specified tax wta-n-110406-00 liability sec_7491 staff of joint_committee on taxation 105th cong general explanation of tax legislation enacted in comm print when a community split return is filed we advise the examination_division to pull the tax_return of the related spouse and open two separate audits of both spouses if the normal three year statute for assessment has expired against one spouse the six year statute for assessment does not apply and no basis for asserting civil_fraud exists the service is without_recourse against the spouse however this is inconsequential with regard to the validity of the community split return filed by the taxpayer in addition as previously stated other exceptions to the community_property rules should be considered and asserted as applicable for instance sec_66 is a special rule that generally allocates community_income to the spouse who earned the income if certain statutory requirements are met it applies where two individuals are married to each other at any time during the calendar_year the two individuals live apart at all times during the year and do not file a joint_return for the year one or both of the individuals have earned_income for the year which is community_income and no portion of the earned_income is transferred directly or indirectly between the spouses before the close of the year if all of these criteria are met then any community_income of the individuals for the calendar_year is treated according to the rules of sec_879 under the rules of sec_879 a separated couple’s community_income will be allocated between them for tax purposes as follows earned_income other than trade_or_business income and a partner’s distributive_share of partnership income is treated as the income of the spouse who rendered the personal services trade_or_business income is allocated to the spouse exercising substantially_all of the management and control of the trade_or_business a partner’s distributive_share of partnership income is allocated to the partner except for community_income described in - community_income which is derived from one spouse’s separate_property is treated as the income of that spouse and all other community_income is treated as provided in the applicable community_property law in response to the difficulty encountered in determining what congress meant by living apart some states have adopted separate and apart statutes for example washington and california have adopted separate and apart statutes that provide that the earnings and accumulations of a spouse living separate and apart may be treated as separate_property see cal fam code sec_771 west wash rev code ann sec_26 west under these statutes wta-n-110406-00 reliance on sec_66 or sec_66 is unnecessary rather income is attributed to the spouse who earned it when the spouses are living separate and apart thus in order to tax income to the spouse who earned it the facts must be fully developed to ascertain the correct provisions to apply and to assert in the notice_of_deficiency and the correct arguments to make in support of those assertions state statutes as well as sec_66 and b should be considered deborah a butler assistant chief_counsel field service by richard l carlisle chief income_tax and accounting branch cc dom fs it a
